Interview Summary
Background
M. Collins called the Office on the evening of May 4th, 2021 and left a message for Examiner George, asking if an interview could be scheduled after a response is filed for SN 14/806400, as there is a deadline of May 18th to file a response. The client has asked is an interview can be scheduled with both the examiner and Supervisor Le, where the Remarks in a filing to the rejection of record would serve as the agenda for the meeting.

The examiner returned the call, however was unsuccessful in contacting M. Collins.
M.Collins called back, and the examiner asked if a meeting could be scheduled to discuss this. It was the examiners opinion that the subject matter required a lengthy discussion, therefore an agreement that the examiner will call back at a specified time was made (per MPEP 713.IV).

Following is a summary of said meeting:
During the meeting today, the examiner asked why a supervisor was requested to be in the interview.  The examiner noted that she did not agree that a supervisor was need, since she was a senior primary patent examiner.  Also, MPEP 713 is clear that interviews are between Examiners and Applicants/their practitioners. Therefore it would be improper to show such favoritism to a single Applicant. 
M. Collins noted that Applicant felt the case was not moving along and that there was an interview in this case with a supervisor, therefore they felt it was fine to make such a request. Also it is their laws firms practice to often do so.
The examiner responded, that if Applicant felt there was an error in examination, they should consider a Pre-Appeal or Appeal, wherein others would review the case for proper examination. 

The examiner mentioned that since cases must be worked on in the in the order they are prioritized by the Office, when an interview is scheduled after filing a response, there is no guaranty that the interview will be prior to another Office Action.


The examiner asked who would be at the interview. 
M. Collins responded, herself and the Applicant’s European patent practitioner, wherein the Remarks of the pending filing would be the interview agenda.
The examiner noted that there is only about 20 minutes to prepare for an interview and 30 minutes for the interview, where such Remarks be ordered by priority in an agenda, because it there are lengthy remark in the response to the rejection of record, that we will not be able to discuss them all.  It was also requested that M.Collins set aside any arguments toward European prosecution methods, as the examiner has noticed that these often use up interview time, with no progress being made.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793